EIGHTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS EIGHTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Eighth Amendment”)
is made and entered into as of February 28, 2007 by and between GREIT–ONE WORLD
TRADE CENTER, L.P., a California limited partnership (“Seller”), and LEGACY
PARTNERS REALTY FUND II, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of August 17, 2006, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of September 21, 2006, that certain Second
Amendment to Purchase and Sale Agreement dated as of January 5, 2007, that
certain Third Amendment to Purchase and Sale Agreement dated as of January 19,
2007, that certain Fourth Amendment to Purchase and Sale Agreement dated as of
January 26, 2007, that certain Fifth Amendment to Purchase and Sale Agreement
dated as of January 31, 2007, that certain Sixth Amendment to Purchase and Sale
Agreement dated as of February 15, 2007 and that certain Seventh Amendment to
Purchase and Sale Agreement dated as of February 22, 2007 (as amended, the
“Purchase Agreement”), with respect to that certain real property commonly known
as One World Trade Center, located in the County of Los Angeles, State of
California, and more particularly described in the Purchase Agreement.

B. The parties hereto desire to amend the Purchase Agreement to confirm certain
matters as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Defined Terms. Initially capitalized terms used in this Eighth Amendment and
not otherwise defined in this Eighth Amendment shall have the meanings provided
for such terms in the Purchase Agreement.

2. Closing. Notwithstanding anything to the contrary in Section 7.2.1 of the
Purchase Agreement, Seller and Buyer agree that the outside date for Closing
shall be extended to March 2, 2007.

3. Miscellaneous. Except to the extent expressly modified by this Eighth
Amendment, the Purchase Agreement remains in full force and effect. To the
extent of any inconsistency between this Eighth Amendment and the Purchase
Agreement, the terms and conditions of this Eighth Amendment shall control. This
Eighth Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Eighth Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.

[SIGNATURES ON NEXT PAGE]

1

IN WITNESS WHEREOF, Seller and Buyer have executed this Eighth Amendment as of
the date referenced above.

SELLER:

GREIT–ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

                 
 
      By: GREIT – One World Trade Center GP, LLC,
a California limited liability company
Its: General Partner
By: G REIT, L.P.,
a Virginia limited partnership,
Its: sole member
By: G REIT, Inc.,
a Maryland corporation,
Its: General Partner
By: /s/ Andrea R. Biller                                                      









           










 
         
 

 
      Name: Andrea R. Biller  
 

 
         
 

 
      Title: Executive Vice President  
 

 
         
 




    BUYER:



    LEGACY PARTNERS REALTY FUND II, LLC,



    a            Delaware limited liability company

                     
 
                                      By: Legacy Partners Investment Management
Services,
LLC
a Delaware limited liability company
Its: Managing Member
By: /s/ Paul J. Meyor
 
                   
 
                  Name: Paul J. Meyor
 
                   
 
                  Title: Chief Financial Officer
 
                   
 
                   

2